UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6387



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICKEY COLLINS HOGGARD,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:04-cr-00066-RGD-2; 2:05-cv-00633-RGD)


Submitted:   February 28, 2007            Decided:   March 21, 2007


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rickey Collins Hoggard, Appellant Pro Se. Andrew Murdock Robbins,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Rickey Collins Hoggard seeks to appeal the district

court’s order denying his motion filed pursuant to 28 U.S.C. § 2255

(2000). We dismiss the appeal for lack of jurisdiction because the

notice of appeal was not timely filed.

          When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).       This appeal period is

“mandatory and jurisdictional.”   Browder v. Dir., Dep’t of Corr.,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

          The district court’s order denying Hoggard’s § 2255

motion was entered December 13, 2005, and the sixty-day appeal

period expired on February 13, 2006.*    We initially remanded this

case to the district court to determine whether Hoggard timely

filed his notice of appeal.   See United States v. Hoggard, No. 06-

6387, 2006 WL 2385266 (4th Cir. Aug. 18, 2006) (unpublished).    On

remand, the district court determined that the notice of appeal was



     *
      Because the sixtieth day of the appeal period fell on
Saturday, February 11, 2006, Hoggard had until Monday, February 13,
to timely file his notice of appeal. See Fed. R. App. P. 26(a)(3).


                               - 2 -
filed on February 17, 2006, several days after the sixty-day appeal

period expired.   Hoggard does not challenge this factual finding.

Because Hoggard failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         DISMISSED




                               - 3 -